Per Curiam.

In this action, petitioner contends that he did not know that the state would appoint counsel to act on his behalf, and that his right to counsel was not explained to him by the court until after he had signed the above-named waivers. The court’s records refute this contention of petitioner. In a journal entry specifically drawn in relation to petitioner’s case it is stated:
“On the 21st day of November, 1963, the defendant appeared in open court charged in an information by the prosecuting attorney with nonsupport of three minor children in violation of Revised Code Section 3113.01. After the court fully explained the defendant’s rights to him, the defendant signed a waiver of counsel and a waiver of indictment by grand jury and for a plea to the information said that he is guilty, which said plea is accepted by the prosecuting attorney on behalf of the state of Ohio,”
*49The record is not silent in this case bnt specifically states that, prior to his signing of the waivers, petitioner’s rights were explained to him. In the face of the record, it can be determined only that petitioner knowingly waived snch rights after having had them explained to him.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Heebeet, Schneidee and Beown. JJ., concur.